Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a communication with applicant's representative Mr. Daniel M. Fitzgerald (Reg. No. 38880) on 6/1/2022.

The application has been amended as follows: 

IN THE SPECIFICATION

Paragraph 77 of the clean copy, line 3: delete “H(u,v)”
Paragraph 79: replace the paragraph with the following:
[0079] where H(u,v) is the coefficient of the Gaussian high-pass filter at location (u,v) of a frequency rectangular that is the support of the Gaussian high-pass filter, D(u,v) represents a distance between a midpoint (u,v) of a frequency domain of the remote sensing image combined by the optimal wavebands and the center of the frequency rectangle, and D0 is a constant.”

IN THE CLAIMS

Claim 1,
Lines 8-9: replace “to obtain a remote sensing image combined by the optimal wavebands” with “and combine the selected optimal wavebands to obtain a combined remote sensing image”
Lines 10-11: replace “the remote sensing image combined by the optimal wavebands” with “the combined remote sensing image”

Claim 1,
The last limitation (beginning with “performing Gaussian…”): 
Lines 1-2: replace “the remote sensing image combined by the optimal wavebands” with “the combined remote sensing image”
Line 3:	delete H(u,v)
Line 5: replace the last 5 lines with the following:
“where H(u,v) is the coefficient of the Gaussian high-pass filter at location (u,v) of a frequency rectangular that is the support of the Gaussian high-pass filter, D(u,v) represents a distance between a midpoint (u,v) of a frequency domain of the combined remote sensing image and the center of the frequency rectangle, and D0 is a constant.”

REASONS FOR ALLOWANCE

Claims 1, 2, 5 and 6 as amended are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the specific approach to selecting the three optimal waveband set forth in the amended claim 1.

For example, previously applied references Gao et al. (“Use of Microcomputer in Automated Lineament Detection from Remotely Sensed Imagery,” Remote Sensing of Environment China, Vol. 9, No. 1, Feb 1994 – IDS), Liu et al. (A Method for Cloud Representation in ZY-3 Satellite Imagery and Its Application,” Remote Sensing Information, Vol. 32, No. 4, Aug 2017 –  IDS) and Sang (“Image sharpening by Gaussian and Butterworth high pass filter,” Biomedical & Pharmacology Journal, Vol. 7(2), 2014) discloses most of the claimed elements, including the selection of three optimal wavebands from N (>=3) multi-spectral wavebands of the pre-processed remote sensing image.  See, P. 42, right column, the 2nd paragraph of Liu: select red frequency band and near-infrared frequency band on the basis of Table 1.]  However, Liu does not disclose nor suggest the specific claimed approach.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huo et al. (WO 2014183259A1)—[Fig. 1 and Abstract (“…The multi-spectral image is analyzed (S3) upon a spectral significant feature analysis method to extract a spectral significant feature of a target and to generate a multi-band spectral significant feature image. Three bands are selected from the image to generate a pseudo color image (S4)”)]
Smith et al. (US 2002/0114533)—[Fig. 4 and paragraph 24 (“… If the multi-band sensor systems contain more than three spectral bands, then at the completion of the spectral band removal operation, any three of the spectral bands may be selected to create a color composite image for output display”)]
Miller et al. (US 2017/0169607)—[Paragraph 32 (“…an exemplary method may flatten each HSI data cube into a false-color RGB representation. Next, three individual bands may be selected and used to represent each of the three RGB channels…the selection is specific to the sensor used”)]
Milnet et al. (“Adaptive band selection snapshot multispectral imaging in the VIS-NIR domain,” arXiv:1009.5823; 29 Sep 2010)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        June 2, 2022